Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prosecution History Summary
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 23 of U.S. Patent No. 10,410,308. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to fuzzifying medical data and analyzing the data to determine issue requiring follow-up.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-6, 8-13, and 15-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Mazar et al. (U.S. Publication No. 2004/0103001).
As per claim 1, Mazar teaches a system, comprising: 
-at least one source of medical information (Mazar: para. 39-40); 
-at least one source of personal medical data for at least one patient (Mazar: para. 39-40; Sensing module is adapted to sense patient health data.); and 
-at least one server, including one or more processors, having self-learning artificial intelligence (AJ) (Mazar: para. 22; Neural network can be adapted to constantly upgrade its knowledge database with new clinical information.) that accesses the medical information and the personal medical data over a communication network (Mazar: para. 41), the server performing operations, including 
-retrieving the personal medical data and medical information related to the personal medical data (Mazar: para. 40), 
-converting the retrieved personal medical data to fuzzy personal medical data by using the self-learning artificial intelligence to determine a plurality of fuzzy attributes for the personal medical data (Mazar: para. 22-24; Patient data is analyzed using fuzzy logic and “fuzzifies” the data. Provides an output of medical data sets in terms of clinical probabilities.), where a fuzzy attribute includes determining one or more fuzzy ranges of personal medical data values that are associated with discrete values or discrete ranges of the retrieved personal medical data (Mazar: para. 49-51), 
-analyzing the converted fuzzy personal medical data together with the retrieved medical information (Mazar: para. 52; Data evaluation system provides an 80% level of confidence regarding the evaluation of patient health.); 
(Mazar: para. 52; The data evaluation system queries the clinician or patient for more information to refine the preliminary evaluation; advise that more sensed information is needed.); and, 
-transmitting the issue, the related analyzed converted fuzzy personal medical data, and the medical information via the communication network to the at least one external authorized entity for follow-up analysis and treatment (Mazar: para. 52; The data evaluation system advises action to be taken.). 
As per claim 2, the system of claim 1 is as described.  Mazar teaches wherein a fuzzy range represents a variable range of values that are determined by the server using the self-learning Artificial Intelligence to incorporate acquired expert human judgement interpreting the discrete values and the discrete ranges, and defining their relationships to each other (Mazar: para. 22; para. 43; The neural network analyzes the data to find clinically useful correlations between data sets and create a series of outputs.).
As per claim 3, the system of claim 1 is as described.  Mazar teaches wherein the operations further include determining a plurality of fuzzy categories for the plurality of fuzzy attributes, wherein the fuzzy categories each have one or more fuzzy ranges that may overlap one another (Mazar: para. 22; para. 49-51; Analysis of patient health data in view of sets of clinical methodologies).
As per claim 4, the system of claim 3 is as described.  Mazar teaches wherein the operations further include constructing a plurality of fuzzy functions corresponding to the plurality of fuzzy categories, wherein the plurality of fuzzy functions are constructed based on the plurality of fuzzy attributes and medical guideline data (Mazar: para. 20; para. 24; Applying fuzzy logic to clinically derived algorithms to analyze patient data with a standard of medical care.).
As per claim 5, the system of claim 4 is as described.  Mazar teaches wherein the operations further include determining membership values in the plurality of fuzzy categories for the plurality of fuzzy attributes based on the plurality of fuzzy functions, and building a plurality of fuzzy tables for each of the plurality of fuzzy attributes (Mazar: para. 49-51; Building plurality of fuzzy subsets.).
As per claim 6, the system of claim 1 is as described.  Mazar teaches wherein the self-learning artificial intelligence includes an artificial intelligence diagnosis protocol, an artificial intelligence therapy protocol, and an artificial intelligence inference engine (Mazar: para. 52; upgrade the neural network knowledge base to become more accurate as it analyzes patient data.). 
Claims 8-13 recite substantially similar limitations as those already addressed in claims 1-6, and, as such, are rejected for similar reasons as given above.
Claims 15-20 recite substantially similar limitations as those already addressed in claims 1-6, and, as such, are rejected for similar reasons as given above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mazar et al. (U.S. Publication No. 2004/0103001) in view of Douglas et al. (U.S. Patent No. 6,039,688).
As per claim 7, the system of claim 1 is as described.  Mazar teaches further comprising: 
-a client personal electronic medical device (Mazar: para. 10), including a communication interface for communicating with the server over the communication network (Mazar: para. 41).
	Mazar does not explicitly teach the following, however, Douglas teaches further comprising:
-a processor (Douglas: col. 21, 6-15); 
-a memory for storing the personal medical data and related information for the at least one patient (Douglas: col. 19, 14-21); 
-a graphical user interface (GUI) adapted to access and display the personal medical data and the related information for the at least one patient (Douglas: col. 21, 6-15); 
-a microphone (Douglas: col. 21, 6-15); 
-a speaker (Douglas: col. 11, 65 to col. 12, 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have computing elements of a processor, memory, GUI, microphone and speaker as taught by Douglas within the system of Mazar.  As in Mazar, it is within the capabilities of one of ordinary skill in the art to include those specific computing elements as taught by Douglas to the computing system of Mazar.  It would have been obvious that a method of enhancing a particular 
Claim 14 recites substantially similar limitations as those already addressed in claim 7, and, as such, are rejected for similar reasons as given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626